NOT FOR PUBLICATION WITHOUT THE
               APPROVAL OF THE APPELLATE DIVISION

                                  SUPERIOR COURT OF NEW JERSEY
                                  APPELLATE DIVISION
                                  DOCKET NO. A-1596-15T3

NEW JERSEY ELECTION LAW
ENFORCEMENT COMMISSION,
                                     APPROVED FOR PUBLICATION
     Petitioner-Appellant,
                                          April 25, 2016
v.
                                        APPELLATE DIVISION
JOSEPH DIVINCENZO and
JORGE MARTINEZ,

     Respondents-Respondents.
________________________________________________________________

         Argued March 1, 2016 – Decided April 25, 2016

         Before Judges Espinosa, Rothstadt and Currier.

         On appeal from the Office of Administrative
         Law.

         Edwin R. Matthews argued the cause for
         appellant (Bourne, Noll & Kenyon, attorneys;
         Mr. Matthews, on the brief).

         Angelo J. Genova argued the cause for
         respondents (Genova Burns LLC, attorneys; Mr.
         Genova, of counsel; Celia S. Bosco, Brett M.
         Pugach and Kevin R. Miller, on the brief).

     The opinion of the court was delivered by

ESPINOSA, J.A.D.

     The New Jersey Election Law Enforcement Commission (ELEC or

the Commission) was created as an independent agency, N.J.S.A.

19:44A-5, charged with the duty to enforce violations of the New
Jersey Campaign Contributions and Expenditures Reporting Act,

N.J.S.A. 19:44A-1 to -47 (the Act).         The Legislature specified

that the Commission shall consist of four members appointed by the

Governor to staggered terms and that "[n]o more than two members

shall belong to the same political party."           N.J.S.A. 19:44A-5.

One of the members of the Commission died in November 2011; a

second died in August 2015.      Neither vacancy has been filled to

date.     The issues in this case arise from the failure to fill

these vacancies.

     An   administrative   law   judge   (ALJ)   dismissed   a   complaint

issued by ELEC against respondents on the ground that ELEC lacked

jurisdiction to act because the ALJ concluded ELEC did not have a

quorum of members required to issue a complaint.             Pursuant to

N.J.S.A. 52:14B-10(c), ELEC had forty-five days in which to adopt,

reject or modify the ALJ's decision and was permitted to extend

that time for one forty-five day period before the ALJ's decision

was deemed adopted as the agency's final decision.           As a result

of an amendment to N.J.S.A. 52:14B-10(c) that became effective

March 18, 2014, ELEC could not obtain any further extensions

without the consent of the respondents.          As the forty-five day

extension period was drawing to a close, ELEC sought emergent

relief, asking this court to toll the remainder of that period.

We granted ELEC leave to file an emergent motion, tolled the forty-


                                   2
                                                                  A-1596-15T3
five day period pending this decision and have held oral argument

on the motion.     For the following reasons, we deny ELEC's motion

for emergent relief and vacate our prior order tolling the forty-

five day period.1

                                    I.

       In July 2011, the Commission consisted of four members:

Chairman Ronald J. DeFilipis, Vice Chairman Walter Timpone, Amos

Saunders and Lawrence Weiss.2       As required by N.J.S.A. 19:44A-5,

two of the members were Democrats and two were Republicans.                  All

four   members   of    the   Commission   voted   to   conduct     a    formal

investigation into purported violations of the Act by respondents

Joseph   DiVincenzo,     a   Democratic   candidate,   and   his       campaign

treasurer, Jorge Martinez, during the 2010 general election for

County Executive of Essex County and prior to the 2014 primary

election.

       In January 2013, the Commission authorized the issuance of a

complaint against respondents.       In the time that had passed since

the authorization of the investigation, Weiss died and Timpone

recused himself.      As a result, the complaint was authorized by two




1
   The Attorney General declined our invitation to participate in
this matter.
2
   The facts, which are largely undisputed, are derived from the
pleadings, the written opinion of the trial court judge and the
ALJ, and the submissions of counsel.
                                     3
                                                                       A-1596-15T3
members of the Commission, DeFilipis and Saunders, who were both

Republicans.   The complaint was issued approximately nine months

later in September 2013.

     The Commission is authorized to initiate penalty proceedings

pursuant to N.J.S.A. 19:44A-22 and N.J.S.A. 19:44A-41.3    Once the

Commission elects to undertake a penalty proceeding under either

statute, the respondent is afforded the opportunity for a hearing

pursuant to the provisions of the Administrative Procedure Act

(APA), N.J.S.A. 52:14B-1 to -15 and the Uniform Administrative

Procedure Rules, N.J.A.C. 1:1-1.1 to -21.6.   N.J.A.C. 19:25-17.1.

Respondents filed an answer and a request for a hearing.       As a

result, the matter was transferred to the Office of Administrative

Law (OAL) as a contested case pursuant to N.J.S.A. 52:14B-2.

     N.J.S.A. 19:44A-22 states:

               b. Upon receiving evidence of any
          violation of this section, the Election Law
          Enforcement Commission shall have power to
          hold, or to cause to be held under the
          provisions of subsection d. of this section,
          hearings upon such violation and, upon finding
          any person to have committed such a violation,
          to assess such penalty, . . . as it deems
          proper under the circumstances. . . .

               . . . .

               d. The commission may designate a hearing
          officer to hear complaints of violations of
          this act.    Such hearing officer shall take

3
   The complaint is not included in the record before us so it is
unclear under which statute the complaint was issued.
                                  4
                                                           A-1596-15T3
          testimony, compile a record and make factual
          findings, and shall submit the same to the
          commission, which shall have power to assess
          penalties . . . . The commission shall review
          the record and findings of the hearing
          officer, but it may also seek such additional
          testimony as it deems necessary.          The
          commission's   determination   shall  be   by
          majority vote of the entire authorized
          membership thereof.

          [(Emphasis added).]

     N.J.S.A. 19:44A-41 contains virtually identical provisions:

               b. Upon receiving evidence of any
          violation of sections 4, 6, 9, 10 or 19 of
          this act,[4] the Election Law Enforcement
          Commission shall have power to hold, or to
          cause to be held under the provisions of
          subsection d. of this section, hearings upon
          such violation and, upon finding any person
          to have committed such a violation, to assess
          such penalty, . . . as it deems proper under
          the circumstances . . . .

               . . . .

               d.   The commission may designate a
          hearing   officer   to  hear   complaints   of
          violations of this act. Such hearing officer
          shall take testimony, compile a record and
          make factual findings, and shall submit the
          same to the commission, which shall have power
          to assess penalties . . . .    The commission
          shall review the record and findings of the
          hearing officer, but it may also seek such

4
    The cited sections of the Act pertain to: contribution
limitations, N.J.S.A. 19:44A-29; N.J.S.A. 19:44A-31, repealed by
L. 1980, c. 74, § 20; maintenance of separate bank accounts for
other funds and disposition of contributions of political
committees, N.J.S.A. 19:44A-34; expenditures from the fund for
election campaign expenses and return of unexpended funds,
N.J.S.A. 19:44A-35; and borrowing of funds by candidates, N.J.S.A.
19:44A-44.
                                5
                                                           A-1596-15T3
           additional testimony as it deems necessary.
           The commission's determination shall be by
           majority vote of the entire authorized
           membership thereof.

           [(Emphasis added).]

      Respondents filed a motion for summary decision pursuant to

N.J.A.C. 1:1-12.5. The ALJ issued an initial decision on September

16, 2015, dismissing the Commission's complaint on the ground that

the Commission lacked the requisite quorum to issue the complaint

and   therefore   lacked   jurisdiction   to   do   so.   The   ALJ   cited

"[s]ubsection d.," which he described as "address[ing] the process

for hearings in matters where the Commission has seen fit to render

charges against an alleged violator."

      As quoted above,5 that paragraph permits the Commission to

designate a hearing officer to hear complaints of violations, and

authorizes the hearing officer to make factual findings based upon

the record that are submitted to the Commission for its review.

The paragraph closes with the actions required of the Commission

after the hearing officer has made his finding: "The commission

shall review the record and findings of the hearing officer, but

it may also seek such additional testimony as it deems necessary.

The commission's determination shall be by majority vote of the




5
   The ALJ did not specify whether he was referring to N.J.S.A.
19:44A-22 or N.J.S.A. 19:44A-41. However, the language he quotes
is from the latter statute.
                                   6
                                                                  A-1596-15T3
entire authorized membership thereof."         N.J.S.A. 19:44A-41(d)

(emphasis added).     The ALJ reasoned the "determination" that

required "a majority vote of the entire authorized membership" of

the Commission was not limited to the Commission's determination

regarding the existence of a violation and appropriate penalty.

Instead, the ALJ interpreted "determination" to include all "the

other 'determinations' made by the Commission in relation to the

enforcement   process,   including   the   hearing   process   itself."

Applying this interpretation, the ALJ concluded the Commission

"did not have the required quorum to initiate the complaint" and

that, as a result, the complaint was void ab initio.

     The ALJ's decision was, of course, merely a recommendation

to the Commission.   N.J.S.A. 52:14B-10(c) governs the process that

culminates in a final administrative agency decision:

               The head of the agency, upon a review of
          the record submitted by the administrative law
          judge, shall adopt, reject or modify the
          recommended report and decision no later than
          45    days     after    receipt     of    such
          recommendations. . . . Unless the head of the
          agency modifies or rejects the report within
          such    period,     the   decision    of   the
          administrative law judge shall be deemed
          adopted as the final decision of the head of
          the agency.      The recommended report and
          decision shall be a part of the record in the
          case.      For    good   cause   shown,   upon
          certification by the director and the agency
          head, the time limits established herein may
          be subject to a single extension of not more
          than 45 days.     Any additional extension of


                                 7
                                                               A-1596-15T3
            time shall be subject to, and contingent upon,
            the unanimous agreement of the parties.

            [(Emphasis added).]

      Under     usual   circumstances,       the   ALJ's   decision   would      be

subject to review by ELEC, which has the unquestionable authority

to reject the ALJ's decision that it lacked jurisdiction to issue

the complaint.      See N.J.S.A. 52:14B-10(c).           At that point, ELEC's

final decision would be subject to review by this court.                  N.J.S.A.

52:14B-12.

      However, the circumstances here did not allow for the usual

course of events.        One month before the ALJ's initial decision,

Commissioner Saunders died. Therefore, there were only two members

of   the   Commission    at   the   time     the   ALJ   rendered   his   initial

decision: Commissioner DeFillipis and Commissioner Timpone, who

had recused himself.          In September 2015, Commissioner Timpone

withdrew his recusal to join Commissioner DeFillipis in seeking

the single forty-five day extension permitted by N.J.S.A. 52:14B-

10(c).     Commissioner Timpone recused himself again in October

2015.

      With the vacancies on the Commission unfilled, Commissioner

DeFillipis was the only acting member of the Commission available

to modify or reject the ALJ decision.              ELEC concedes it could not

convene    or   take    action   based     upon    the   participation     of   one

Commissioner.      Respondents did not consent to a second extension

                                         8
                                                                          A-1596-15T3
of time to permit ELEC to modify or reject the ALJ decision.              As

a result, the ALJ's initial decision would be "deemed adopted" as

the agency's final decision at the expiration of the initial forty-

five day extension period.

     On December 2, 2015, ELEC filed an order to show cause and

verified complaint in the Law Division, seeking an additional

extension of time "for a period of 45 days after the governor

nominates and the state senate confirms persons to fill the two

vacancies on the Commission."           Respondents filed a motion to

dismiss the verified complaint.         The trial judge transferred the

matter to the Appellate Division.         Immediately thereafter, ELEC

filed an application for emergent relief from this court, seeking

a stay of the deemed-adopted provision, which we granted, pending

disposition.6

                                   II.

     Neither party has asked us to decide the merits of the issue

central   to    the   ALJ's   decision,   i.e.,   whether   ELEC    lacked

jurisdiction to issue a complaint because it was authorized by two

of the three members at the time.          Similarly, we have not been

asked to consider whether longstanding inaction in failing to fill




6
   Respondents argue the procedure followed to bring this matter
before us was defective; that ELEC should have filed a motion for
leave to appeal from the ALJ's decision. We find no disqualifying
defect in the procedure that brought this matter before us.
                                    9
                                                                   A-1596-15T3
the vacancies is tantamount to action that strips an agency of its

statutory authority and obligations.         See In re Plan for the

Abolition of the Council on Affordable Hous., 214 N.J. 444, 449

(2013).      Our decision is limited to a consideration of whether a

stay    of    the   deemed-adopted   provision   is   warranted   pending

appointment of two new commissioners under the analysis set forth

in Crowe v. De Gioia, 90 N.J. 126 (1982).

       ELEC argues it is entitled to a stay to maintain the status

quo in this matter, which has significant public importance.             It

contends the Crowe criteria are satisfied because its claim rests

upon settled law and has a reasonable probability of success on

the merits; it will suffer irreparable harm if relief is not

granted; and a balance of the equities clearly demonstrates the

hardship to the Commission outweighs any hardship to respondents.

Respondents take a contrary position and further argue that this

matter presents a non-justiciable political question.7

       ELEC describes its request for relief as a "stay . . . of a

matter before the Commission because the Commission lacks the

ability to consider the initial decision of the ALJ and act

pursuant to [its] statutory obligation."         It contends the Crowe




7
  We need not address the political question argument in light of
our disposition.
                                     10
                                                                  A-1596-15T3
criteria should be analyzed within the context of "maintaining the

status quo until the Commission is in a position to act."

     To    be   entitled   to   a   stay,   ELEC   must   present   clear   and

convincing evidence, Brown v. City of Paterson, 424 N.J. Super.
176, 183 (App. Div. 2012), of each of the following factors:

            (1) relief is needed to prevent irreparable
            harm; (2) the applicant's claim rests on
            settled law and has a reasonable probability
            of succeeding on the merits; and (3) balancing
            the relative hardships to the parties reveals
            that greater harm would occur if a stay is not
            granted than if it were.

            [Garden State Equal. v. Dow, 216 N.J. 314, 320
            (2013) (citation omitted); see Crowe, supra,
            90 N.J. at 132-34.]

A case that "presents an issue of significant public importance"

requires the court to "consider the public interest in addition

to the traditional Crowe factors."           Dow, supra, 216 N.J. at 321

(citation omitted). When the injunction sought "is merely designed

to preserve the status quo," the court "may place less emphasis

on a particular Crowe factor if another greatly requires the

issuance of a remedy."          Brown, supra, 424 N.J. Super. at 183

(citation omitted).

                                       A.

     This matter is one of significant public interest for two

reasons.




                                       11
                                                                      A-1596-15T3
       First,   the     public    has    a    substantial     interest     in    the

enforcement of the Act.           The Legislature declared the State has

"a compelling interest in preventing the actuality or appearance

of corruption and in protecting public confidence in democratic

institutions" that was served by requiring candidates to comply

with   "limitations,      prohibitions        and   requirements     on   campaign

contributions and the disclosure of the sources and amounts of

contributions and expenditures."               N.J.S.A. 19:44A-2.1(d), (e).

The    Act   implemented    the    legislative       goal    "to   ventilate     the

political process by identifying and monitoring the source and

flow   of    money    intended    to    influence    the    electoral     process."

Markwardt v. New Beginnings, 304 N.J. Super. 522, 541 (App. Div.

1997); see also N.J.S.A. 19:44A-2.

       ELEC was created to be an independent agency charged with

"the duty . . . to enforce the provisions of this act [and] to

conduct hearings with regard to possible violations and to impose

penalties."     N.J.S.A. 19:44A-6(b).           The Legislature granted ELEC

the authority to "perform such duties as are necessary to implement

the provisions" of the Act and its enforcement responsibilities,

which included but were not limited to those enumerated in N.J.S.A.

19:44A-6(b).     The Commission is authorized "to initiate a civil

action in any court of competent jurisdiction for the purpose of

enforcing compliance with the provisions of this act or enjoining


                                         12
                                                                           A-1596-15T3
violations thereof or recovery of any penalty prescribed by this

act."   Ibid.   N.J.S.A. 19:44A-6(b) also "empower[s]" ELEC to

"[h]old public hearings, investigate allegations of any violations

of this act, and issue subpenas for the production of documents

and the attendance of witnesses."   N.J.S.A. 19:44A-6(b)(9).8    If

the ALJ's initial decision is the final word in this case, it

threatens the ability of the Commission to discharge its duties.

     Second, the circumstances here pit two clearly enunciated

legislative objectives against each other: the primacy of an

administrative agency to render the final decision in a contested

case (which is subject to appellate review), and the importance

of precluding unnecessary delay in rendering such a decision by

curtailing the extensions an agency may seek to adopt, modify or

reject an ALJ's initial decision before it is deemed adopted.

N.J.S.A. 52:14B-10(c).

     On January 17, 2014, the Legislature approved an amendment

to N.J.S.A. 52:14B-10(c), which took effect on March 18, 2014,

resulting in the statute's current language.    Prior to the 2014

amendment, N.J.S.A. 52:14B-10(c) provided that "[f]or good cause


8
     Other enumerated delegations of authority include: the
promulgation of regulations; ascertaining whether candidates have
complied with requirements; referring possible criminal violations
to appropriate prosecuting authorities, N.J.S.A. 19:44A-6(b)7,
(10); and rendering advisory opinions through the Commission's
legal counsel. N.J.S.A. 19:44A-6(f).


                               13
                                                          A-1596-15T3
shown . . . the time limits established herein may be subject to

extension."     N.J.S.A. 52:14B-10(c) (2001), amended by N.J.S.A.

52:14B-10(c) (2013).           The amendment sought to "eliminate the

provision authorizing the unlimited extension of th[e] 45-day time

period, and provide, instead, for a single extension of no more

than 45 days for good cause shown." 2012 Legis. Bill Hist. N.J.

A.B. 1521 (2014).      In 2015, the Legislature amended N.J.A.C. 1:1-

18.8(e) to reflect the legislative intent behind the amendment to

N.J.S.A. 52:14B-10(c).          See 46 N.J.R. 2299(a) ("N.J.A.C. 1:1-

18.8(e) and (f) [we]re proposed for amendment to comply with recent

legislative    changes . . . .       [and]   amendments    to N.J.A.C.        1:1-

18.8(e) add    that    any     additional    requests    for   extensions      are

contingent upon consent of the parties. . . .").

     Before the amendment, our courts considered the action or

inaction of the agency in determining whether the deemed-adopted

provision should be applied.         In King v. N.J. Racing Commission,

103 N.J. 412 (1986), the Court observed the "'deemed-approved'

provision of N.J.S.A. 52:14B-10(c) should be invoked" when an

administrative agency acted "in bad faith, or with inexcusable

negligence,    or      gross     indifference,      or   simply    [took]       no

action . . .     'to     adopt,     reject     or    modify'"      the      ALJ's

recommendation within the 45-day period.             Id. at 421.    The Court

found it inappropriate to apply the deemed-adopted provision when


                                      14
                                                                         A-1596-15T3
the agency had not failed to act in a timely fashion and to do so

would thwart an agency's regulatory responsibilities.              Id. at 423-

24.   As amended, the statute does not provide a safe harbor for

an agency that is unable to act within the prescribed period

through no fault of its own.

      However, the potential for conflict between the statutory

provisions    existed   and     was   recognized   even    before    the     2014

amendment to N.J.S.A. 52:14B-10(c).          In King, supra, 103 N.J. at

421, our Supreme Court discussed the contest that existed between

agency efficiency and agency responsibility.             "[W]hile the OAL is

possessed    of   significant    authority   in    the    actual   conduct    of

administrative     hearings      in   contested    cases     on     behalf     of

administrative agencies, the agency itself retains the exclusive

right ultimately to decide these cases."            Id. at 420; see also,

In re Kallen, 92 N.J. 14, 20 (1983); N.J. Dep't of the Pub.

Advocate v. N.J. Bd. of Pub. Utils., 189 N.J. Super. 491, 505

(App. Div. 1983).

      The deemed-adopted provision was "intended to thwart undue

delay in agency action," King, supra, 103 N.J. at 419, but not to

supplant the agency's regulatory responsibilities.                 Id. at 423-

24.   Thus, pre-amendment precedent limited application of the

deemed-adopted provision to "reserve[e] [the] decisional authority

in administrative agencies," In re Appeal of Certain Sections of


                                       15
                                                                       A-1596-15T3
Unif. Admin. Procedure Rules, 90 N.J. 85, 91 (1982), while still

promoting efficiency and protecting against agency bad faith or

inexcusable negligence.    Infinity Outdoor, Inc. v. Del. & Raritan

Canal Comm'n, 388 N.J. Super. 278, 286-87 (App. Div. 2006).

     Although   the   amendment   to    N.J.S.A.   52:14B-10(c)   sharply

limited the agency's ability to obtain multiple extensions of time

in which to act, the amendment does not reflect a decision by the

Legislature to up-end the allocation of responsibilities.          Still,

the amendment eliminates any consideration of whether the failure

to act within the prescribed time period is due to circumstances

beyond the agency's control.       It is up to the Legislature to

clarify if this is a matter of unintended consequences.

                                   B.

     In considering the public importance of this controversy, we

also note that the ALJ's reasoning was not unassailable.          See Dow,

supra, 216 N.J. at 320 ("To evaluate an application for a stay,

this Court in essence considers the soundness of the trial court's

ruling and the effect of a stay on the parties and the public.").

     Under the common law quorum rule, "a majority of all the

members of a municipal governing body constitute[s] a quorum; and

in the event of a vacancy a quorum consists of a majority of the

remaining members."    Ross v. Miller, 115 N.J.L. 61-63 (1935); see

also Matawan Reg'l Teachers Ass'n v. Matawan-Aberdeen Reg'l Sch.


                                   16
                                                                  A-1596-15T3
Dist. Bd. of Educ., 223 N.J. Super. 504, 507 (App. Div. 1988) ("At

common law, a majority of a public body constitutes a quorum.").

In King, supra, 103 N.J. at 418, our Supreme Court addressed

statutory quorum language mirroring the common law quorum rule,

finding:

           [I]t is not relevant whether a member is
           physically absent, is disqualified because of
           interest, bias, or prejudice, or other good
           cause, or voluntarily recuses herself or
           himself.   A member who is disqualified from
           participating in a particular matter may not
           be counted in determining the presence of a
           legal quorum.

           [Ibid. (emphasis added).]

Thus, under the common law quorum rule, any position left vacant,

either by death or recusal due to conflict of interest, is not

counted to determine what the legal quorum is.

     The common law rule applies absent a "pertinent statute to

the contrary."   King v. N.J. Racing Comm'n, 205 N.J. Super. 411,

415 (App. Div. 1985), rev'd on other grounds, 103 N.J. 412 (1986).

See Hainesport Twp. v. Burlington Cnty. Bd. of Taxation, 25 N.J.

Tax 138, 147 (Tax 2009) (discussing statutes requiring a "majority

of all the members" as "evidenc[ing] a legislative intent to modify

the common law rule"); see also 1991 Formal Op. Att'y Gen. N.J.

No. 3 (May 7, 1991) ("Laws which define a quorum as a majority or

larger percentage of 'all the members' or of 'the authorized

membership,' or words to that effect, must . . . be read as

                                17
                                                           A-1596-15T3
requiring a fixed number of members which remains constant despite

any vacancies.").

     The last sentence of subsection (d) states: "The commission's

determination shall be by majority vote of the entire authorized

membership    thereof."         It   is    undisputed     that   this   language

constitutes a departure from the common law quorum requirement and

requires "three votes of the entire authorized membership of four."

Therefore, any "determination" to which that language applies must

be by a vote of at least three of the four commissioners.                     The

issue before the ALJ was what actions of the Commission are subject

to that requirement.

     The "determination" that must be made by a "majority vote of

the entire authorized membership" of the Commission is not defined

in the Act.   See N.J.S.A. 19:44A-3.              However, the definitions for

"contested     case"      and        "administrative       adjudication"       or

"adjudication" contained in the APA provide insight into the

Legislature's usage of the term.               Those definitions, in pertinent

part, are:

               "Administrative     adjudication"   or
          "adjudication" includes any and every final
          determination, decision or order made or
          rendered in any contested case.

          "Contested case" means a proceeding . . . in
          which the legal rights, duties, obligations,
          privileges, benefits or other legal relations
          of   specific   parties   are   required   by
          constitutional right or by statute to be

                                          18
                                                                        A-1596-15T3
           determined   by  an   agency  by   decisions,
           determinations, or orders, addressed to them
           or disposing of their interests, after
           opportunity for an agency hearing . . . .

           [N.J.S.A. 52:14B-2(b)-(c).9]

     Clearly, there are a number of steps in the enforcement

process that precede determinations that a violation has occurred

and the appropriate penalty.    The Act does not explicitly state

what number of commissioners must vote in favor of any of the

actions enumerated in N.J.S.A. 19:44A-6 before the Commission may

proceed.   This omission stands in sharp contrast to statutes that

specify the quorum necessary for any action of an agency.       See,

e.g., N.J.S.A. 5:5-29 ("[A] majority of the [New Jersey Racing]

[C]ommission shall constitute a quorum for the transaction of any

business, for the performance of any duty, or for the exercise of

any power of the commission.").    Similarly, both N.J.S.A. 19:44A-

22 and N.J.S.A. 19:44A-41 provide a procedure for hearing evidence

of violations.   They are silent as to the number of commissioners

required to decide to hear such evidence.       Both statutes only

establish a requirement for the number of commissioners necessary

for a "determination" following a review of the record.          See

N.J.S.A. 19:44A-22(d); N.J.S.A. 19:44A-41(d).


9
    There are two versions of this section, the latter being
operative as of July 1, 2014. However, the definitions of these
terms remain unchanged.


                                  19
                                                           A-1596-15T3
      A reasonable inference can be drawn that the "determination"

that requires authorization by a "majority vote of the entire

authorized membership" pertains to final decisions and not to the

preliminary     steps      ELEC   must     take    to   consider        evidence   of

violations.10     See Higgins v. Pascack Valley Hosp., 158 N.J. 404,

419 (1999) ("When 'the Legislature has carefully employed a term

in one place and excluded it in another, it should not be implied

where excluded.'" (citation omitted)). The ALJ's conclusion to the

contrary is therefore subject to legitimate debate, if not outright

rejection.

                                         III.

      Giving due consideration to the public importance of this

matter, we turn to review the application of the Crowe factors

here.    Supra, 90 N.J. at 132-34.

                                          A.

      Because there is only one commissioner available to review

the     ALJ's   decision     in   light     of    the   deaths     of     the   other

commissioners and the recusal of Commissioner Timpone, it is

undisputed that ELEC cannot act.                  ELEC argues it will suffer

irreparable harm if the stay is not granted because it will be


10
   We note that Commissioner Timpone withdrew his recusal to permit
him to join the other commissioner in seeking the initial extension
of the forty-five day period pursuant to N.J.S.A. 52:14B-10(c).
No argument has been presented that the action, undertaken by two
commissioners, was unauthorized.
                                          20
                                                                            A-1596-15T3
deprived of its statutory right to "adopt, reject or modify" the

ALJ's   decision.        N.J.S.A.      52:14B-10.    ELEC   also    contends       the

public's   confidence       in    the    integrity    of     the   election        law

enforcement process will be eroded if a decision is accorded

finality through "a flawed process that prevented an appropriate

review of an initial OAL decision" by either the Commission or

this court.

     Respondents        counter   that    ELEC   cannot     make   the   requisite

showing of immediate and irreparable harm.                  They note that the

amendment to N.J.S.A. 52:14B-10(c) in 2014 was plainly intended

to limit an agency's previously unfettered ability to obtain serial

extensions that unnecessarily delayed a final decision.                          They

argue that the "harm" identified by ELEC is merely the operation

of   the   clear    language      of     N.J.S.A.    52:14B-10(c),       a    result

contemplated by the Legislature in enacting the amendment.

     The claim of immediate and irreparable harm to ELEC requires

consideration      of   whether   the     operation   of    the    deemed-adopted

provision here precludes ELEC from taking further action regarding

possible violations of the Act by respondents.

     First, there does not appear to be an immediate threat that

enforcement action will be precluded by the applicable statute of

limitations.    Pursuant to N.J.S.A. 2A:14-1.2(a), "any civil action

commenced by the State shall be commenced within ten years next


                                         21
                                                                             A-1596-15T3
after the cause of action shall have accrued."11       Because the

violations at issue arise from the 2010 and 2014 elections, it is

reasonable to infer that the action will not be extinguished in

its entirety in the near future or before the vacancies on the

Commission are filled.   Although we offer no opinion as to the

application of res judicata, we note that the ALJ's decision was

that the complaint was void ab initio and was not an adjudication

on the merits.   See Watkins v. Resorts Int'l Hotel & Casino, 124
N.J. 398, 415-16 (1991); R. 4:37-2(d).

     In addition, an administrative agency has the inherent power

to reconsider its own final decision.    See, e.g., In re Trantino,

89 N.J. 347, 364 (1982); Mastro v. Bd. of Trs., Pub. Emps.' Ret.

Sys., 266 N.J. Super. 445, 452 (App. Div. 1993). In Mastro, supra,

266 N.J. Super. at 452, we pondered whether an agency had the

authority to reconsider a final decision that has resulted from

the automatic adoption of an ALJ's initial decision.   We observed,

"if an agency is denied the power to reconsider even a manifestly

erroneous decision deemed approved pursuant to N.J.S.A. 52:14B-

10(c), the agency could be thwarted in the performance of its

regulatory responsibilities."   Ibid.    (citation omitted).   And,

we noted that if the agency lacked such power, "it is arguable




11
    ELEC agrees that a ten-year statute of limitations applies.
Respondents do not agree.
                                22
                                                           A-1596-15T3
that the agency should be allowed to appeal to this court to seek

reversal of a manifestly erroneous decision."           Ibid.    n.1.

       Finally, we note that, pursuant to the doctrine of necessity,

a   commissioner's   voluntary   disqualification       need    not   pose   an

insuperable obstacle to the Commission's ability to act. The rule

of necessity "allow[s] a governing body member who has a conflict

to participate in a vote, where a quorum would otherwise not be

available." Mt. Hill, LLC v. Middletown Twp., 353 N.J. Super. 57,

61 (App. Div.), certif. denied, 175 N.J. 78 (2002); see also

Wyzykowski v. Rizas, 132 N.J. 509, 528 (1993); Cranberry Lake

Quarry Co. v. Johnson, 95 N.J. Super. 495, 550-51 (App. Div.)

(holding the doctrine of necessity "has been traditionally applied

to situations where disqualification of a person acting in a

judicial capacity would prevent consideration of a matter which

must necessarily be disposed of"), certif. denied, 50 N.J. 300

(1967); Gunthner v. Planning Bd. of Borough of Bay Head, 335 N.J.

Super. 452, 462 (Law Div. 2000).

       We recognize the viability of these options is unsettled;

that   their   effectiveness   in   alleviating   the    harm    claimed     is

uncertain and that further litigation may be pursued.            Our purpose

in discussing them is merely to assess ELEC's claim it will suffer

immediate and irreparable harm.          The fact that alternatives may

face legal challenges does not render them unavailable or subject


                                    23
                                                                      A-1596-15T3
ELEC to immediate and irreparable harm if its preferred remedy is

denied.

                                     B.

       ELEC argues the issue of whether its claim is based on settled

law and has a reasonable probability of success pertains not to

the merits of the ALJ's decision, but rather, to whether the OAL

had the authority to consider the motion brought by respondents

and decide a jurisdictional issue.             ELEC contends it is the

exclusive province of this court to decide the jurisdictional

issue and that the application of the "deemed-adopted" provision

here   transforms    the   ALJ's   initial   decision     into   a   virtually

unreviewable final decision.        Respondents argue there is no legal

support for ELEC's premise that the ALJ may not dismiss a complaint

on jurisdictional grounds.12

       Respondents   challenged    the    issuance   of   the    complaint   by

filing a motion for summary disposition pursuant to N.J.A.C.               1:1-

12.5(a), which permits a party to move for summary decision "upon

all or any of the substantive issues in a contested case."                   The

subject matter of these motions is not limited by either statute

or regulation.       ELEC has not provided any legal authority to




12
   Respondents also argue that ELEC has raised the jurisdictional
issue for the first time before us. A review of the record shows
otherwise.
                                     24
                                                                      A-1596-15T3
support the conclusion that the ALJ lacked authority to dismiss

the complaint on jurisdictional grounds.

                                      C.

     Addressing the balancing of hardships, ELEC contends the

hardship claimed by respondents is "at best illusory if not

nonexistent" and far outweighed by the hardship it will suffer if

the stay is not granted.         In addition to expressing concern that

efforts     to    pursue    alternatives     will   be   hampered   by   legal

challenges, ELEC states it suffers substantial harm as a result

of the considerable delay resulting from the referral of the matter

to the OAL as a contested case and the anticipated delay until its

vacancies are filled.

     Respondents argue they are entitled to a final disposition,

that they have been highly prejudiced by ELEC's actions and that

the prejudice would be exacerbated if ELEC's request for an open-

ended extension of time were granted.               Within the context of a

speedy    trial    violation,    it   has    been   suggested   "that    every

unresolved case carries with it some measure of anxiety" because

the accused "lives under a cloud of anxiety, suspicion, and often

hostility."      State v. Cahill, 213 N.J. 253, 275 (2013) (citations

omitted).    The harm caused by unresolved allegations here is real

and not illusory.          Respondent DiVincenzo is an elected official

actively involved in public life.           If unresolved indefinitely, the


                                      25
                                                                     A-1596-15T3
complaint creates a cloud over the integrity of his campaign

finances, including future campaigns.

     In summary, the legal argument ELEC relies upon – that the

ALJ lacked authority to decide a jurisdictional issue — is not

rooted in settled law and has not been shown to have a reasonable

probability of success on the merits.     Although ELEC expresses

concern that the availability of alternative avenues for pursuing

its investigation is uncertain, the fact that its efforts may be

the subject of further litigation does not, alone, render them

futile.   We therefore conclude ELEC has failed to show by clear

and convincing evidence that it will suffer irreparable harm if

the indefinite stay requested is not granted.     ELEC advances a

legitimate concern that the public's confidence in the integrity

of the political process may be compromised when its enforcement

efforts are hobbled by the actions and inaction of other branches

of government.   However, the public — and respondents — also have

an interest in having such enforcement efforts resolved in a

reasonable, and not unlimited, period of time, rather than have

unproven allegations of wrongdoing endure.   We therefore conclude

that, even in light of the public interests here, the balance of

hardships does not support ELEC's motion for a stay that tolls the

forty-five day extension period until such time as its roster of

commissioners is filled.


                                26
                                                          A-1596-15T3
    The motion for a stay is denied and the order tolling the

forty-five day period before the ALJ's recommendation is deemed

adopted is vacated.




                              27
                                                       A-1596-15T3